Case 1:20-cv-24342-RNS Document 1 Entered on FLSD Docket 10/21/2020 Page 1 of 9




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

 PAYRANGE INC.,                                                         CASE NO.:

                   Plaintiff,                                           COMPLAINT FOR PATENT
                                                                        INFRINGEMENT
         v.
                                                                        JURY TRIAL DEMANDED
 KIOSOFT TECHNOLOGIES, LLC and
 TECHTREX, INC.,

                   Defendants.


         1.        Founded in 2013, Plaintiff PayRange Inc. (“PayRange” or “Plaintiff”) developed

 the original mobile payment systems for non-networked unattended retail machines based on its

 patented technology. PayRange’s innovations were widely acclaimed and accepted by customers.

 Unfortunately, TechTrex, Inc. (“TechTrex”) and KioSoft Technologies, LLC (“KioSoft”)

 (collectively, “Defendants”) have blatantly disregarded PayRange’s patent rights by attempting to

 poach PayRange’s customers with a copycat product and solicit new business with copycat

 product. PayRange seeks recovery of its damages based on lost profits, royalties and/or price

 erosion, as well as a permanent injunction to prevent Defendants’ continued and future

 infringement by selling, maintaining, and supporting copycat products (e.g., mobile apps).

 PayRange, through their undersigned counsel, therefore, brings this action against Defendants,

 alleging as follows:

                                              NATURE OF ACTION
         2.        This is a civil action for patent infringement arising under the patent laws of the

 United States, Title 35 of the United States Code.

         3.        As set forth in more detail below, Defendants have been infringing PayRange’s

 patents, namely, United States Patent No. 10,719,833 (the “’833 Patent”), and continue to do so

 through the present date.




      FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:20-cv-24342-RNS Document 1 Entered on FLSD Docket 10/21/2020 Page 2 of 9




         4.        In a related case in this District, PayRange Inc. v. KioSoft Technologies, LLC and

 TechTrex, Inc., No. 1:20-cv-20970-RS, PayRange filed a patent infringement lawsuit against

 Defendants asserting infringement of PayRange’s United States Patent Nos. 9,659,296 and

 9,134,994.

                                                    THE PARTIES
         5.        PayRange is a Tennessee corporation with its principal place of business at 9600

 NE Cascades Pkwy, Suite 280, Portland, OR 97220.

         6.        TechTrex is a Canadian corporation with its principal place of business at 3610

 Nashua Drive, Suite 5, Mississauga, Ontario L4V1L2, Canada.

         7.        KioSoft is a Florida limited liability company with its principal place of business

 at 3600 S. Congress Avenue, Suite O, Boynton Beach, FL 33426. Upon information and belief,

 KioSoft is a wholly owned subsidiary of TechTrex.

                                         JURISDICTION AND VENUE
         8.        This Court has subject matter jurisdiction over this patent infringement action

 pursuant to 28 U.S.C. §§ 1331 and 1338(a).

         9.        This Court has personal jurisdiction over Defendants because, upon information

 and belief, each Defendant conducts business in this District, and KioSoft distributes products

 within this State. TechTrex has directed and controlled such conduct. Defendants have further
 purposefully availed themselves of the opportunity to conduct commercial activities in this forum

 and have committed acts of patent infringement in this District as alleged in this Complaint.

         10.       This Court also has personal jurisdiction over KioSoft because, upon information

 and belief, KioSoft has a principal place of business in this District.

         11.       Venue is proper in this District pursuant to 28 U.S.C. § 1400(b) because, upon

 information and belief, this is a judicial district where KioSoft has committed acts of patent

 infringement as alleged in this Complaint, and this is a judicial district where KioSoft has a regular

 and established place of business. Further, Kiosoft is incorporated in this state with its principal

 place of business in this District.



                                                             -2-
      FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:20-cv-24342-RNS Document 1 Entered on FLSD Docket 10/21/2020 Page 3 of 9




         12.       Venue is proper in this District against TechTrex pursuant to 28 U.S.C. §

 1391(c)(3), because the entity is foreign and therefore may be sued in any judicial district.

         13.       Defendants, upon information and belief, have used, sold, imported and/or offered

 for sale products, including at least the “CleanPay Mobile” and “CleanReader Solutions” products,

 that infringe the ’833 Patent in this District.

         14.       Defendants disputed neither jurisdiction nor venue in PayRange Inc. v. KioSoft

 Technologies, LLC and TechTrex, Inc., No. 1:20-cv-20970-RS, thereby waiving such arguments

 in this action.

                                                   BACKGROUND

         A.        PayRange’s Products and Intellectual Property
         15.       Founded in 2013, PayRange is a technology company offering innovative mobile

 payment solutions for various self-help retail industries.

         16.       PayRange’s innovative technology allows customers to pay by phone when using

 self-help retail machines. For example, while a traditional laundry machine requires customers to

 insert coins to use the machine, PayRange offers smart solutions to enable customers to make a

 cashless purchase using apps on their cell phones.

         17.       PayRange provides quick and inexpensive solutions to vendors (called “operators”

 in the industry). Operators only need to install a small device manufactured by PayRange on their
 existing machines or kiosks. The PayRange device communicates wirelessly with the customer’s

 cell phone running the app to complete the transaction. For example, PayRange’s BluKey mobile

 payment device is designed to work with laundry machines and other types of machines that accept

 payments and allows consumers to conveniently use a mobile app to pay in seconds any coin

 operated machine or in-person merchant accepting payment via PayRange’s technology. The

 BluKey laundry products are among PayRange’s most sought after and sold products.

         18.       To protect its unique and innovative technologies and intellectual property rights,

 PayRange filed for patents.




                                                             -3-
      FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:20-cv-24342-RNS Document 1 Entered on FLSD Docket 10/21/2020 Page 4 of 9




         19.       On July 21, 2020, the United States Patent and Trademark Office (“USPTO”)

 issued the ’833 Patent, titled “Method and System For Performing Mobile Device-To-Machine

 Payments.” A true and correct copy of the ’833 Patent is attached hereto as Exhibit 1.

         B.        Defendants’ Infringing Products
         20.       Defendants directly compete with PayRange. In particular, Defendants offer a so-

 called “single-source” solution, i.e., they manufacture and sell the payment-collecting kiosks or

 terminals in which the mobile payment functionalities are built-in. For example, Defendants’

 laundry solution includes its CleanPayMobile cell phone app, its CleanPay Kiosks, and/or its

 CleanReader Solutions terminals.

         21.       On or about February 12, 2019, senior executives of PayRange and Defendants had

 business meetings in Portland, Oregon, during which the parties discussed a potential business and

 licensing relationship. On information and belief, Defendants have had knowledge of PayRange

 and PayRange’s products embodying the inventions claimed in the ’833 Patent since at least

 February 12, 2019.

         22.       Upon information and belief, by making and selling kiosks with built-in mobile

 payment functionalities, Defendants directly or indirectly infringe the ’833 Patent.

         23.       As a result of Defendants’ infringement of the ’833 Patent, PayRange has suffered

 monetary damages and is entitled to a money judgment in an amount adequate to compensate for

 Defendants’ infringement, together with interest and costs as fixed by the Court.

         24.       Defendants’ infringement has been and is willful and, pursuant to 35 U.S.C. § 284,

 PayRange is entitled to treble damages. Defendants’ willful infringement is based at least on its

 knowledge of PayRange, its products, and the ’833 Patent since at least September 10, 2020, when

 PayRange’s counsel notified Defendants’ counsel of its intent to assert the ’833 Patent against

 Defendants. Defendants’ counsel did not provide any non-infringement and/or invalidity defenses

 in response. Defendants have either willfully and wantonly infringed the ’833 Patent or have

 recklessly avoided knowledge of their own infringement.




                                                             -4-
      FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:20-cv-24342-RNS Document 1 Entered on FLSD Docket 10/21/2020 Page 5 of 9




                                            COUNT I
                                 INFRINGEMENT OF THE ’833 PATENT
         25.       Plaintiff realleges and incorporates the allegations of the preceding paragraphs of

 this complaint as if fully set forth herein.

         26.       PayRange is the assignee and owner of all right, title, and interest in and to the

 ’833 Patent. PayRange has the exclusive right to make, use, sell, and offer to sell any product

 embodying the ’833 Patent throughout the United States, and to import any product embodying

 the ’833 Patent into the United States.

         27.       The ’833 Patent is an invention of systems and methods for identifying an automatic

 retail machine at a mobile device and requesting authorization from a server to complete a cashless

 transaction with the automatic retail machine.

         28.       Upon information and belief, Defendants have been and are now infringing at least

 claim 1 of the ’833 Patent in this State, in this District, and elsewhere in the United States, by,

 among other things, directly or through intermediaries, making, using, selling and/or offering for

 sale products with built-in mobile payment functionalities, covered by one or more claims of the

 ’833 Patent to the injury of PayRange. Defendants are directly infringing, literally infringing,

 and/or infringing the ’833 Patent under the doctrine of equivalents. Defendants are thus liable for

 infringement of the ’833 Patent pursuant to 35 U.S.C. § 271(a).

         29.       When placed into operation by Defendants or users of Defendants’ Infringing

 Products, the Infringing Products claim 1 of the ’833 Patent as they perform a method of payment

 processing prior to user selection of any items or services provided by an automatic retail machine.

 Such method comprises: at a mobile device with one or more processors, memory, and a

 communications unit (e.g., an iPhone): identifying the automatic retail machine based at least in

 part on a transmission received from an electronic payment device of the automatic retail machine,

 e.g., by the CSCPayMobile app powered by Defendants; in response to identifying the automatic

 retail machine, obtaining, from the electronic payment device, a request, via the communications

 unit of the mobile device, to preemptively obtain authorization to make funds available for a




                                                             -5-
      FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:20-cv-24342-RNS Document 1 Entered on FLSD Docket 10/21/2020 Page 6 of 9




 cashless transaction with the automatic retail machine; sending, to a server, the request via the

 communications unit of the mobile device; in response to sending the request to the server,

 obtaining from the server an authorization grant of an amount of funds for use in conjunction with

 the cashless transaction with the automatic retail machine; detecting, by an application executing

 on the mobile device (e.g., by the CSCPayMobile app powered by Defendants), a trigger condition

 to perform the cashless transaction with the automatic retail machine; and in response to detecting

 the trigger condition, sending to the electronic payment device the authorization grant to enable

 completion of the cashless transaction at the automatic retail machine.

         30.       Upon information and belief, Defendants will continue to directly infringe the ’833

 Patent unless enjoined.

         31.       To the extent Defendants’ Infringing Products, without more, do not directly

 infringe at least claim 1 of the ’833 Patent, Defendants contribute to infringement of the same

 under 35 U.S.C. § 271(c) inasmuch as the Infringing Products offered for sale and sold by

 Defendants are each a component of a patented machine or an apparatus used in practicing a

 patented process, constituting a material part of PayRange’s invention, knowing the same to be

 especially made or especially adapted for use in infringement of the ’833 Patent.

         32.       For example, upon information and belief, the core software module of Defendants’

 CleanPayMobile app, which directly infringes the ’833 Patent, is being provided by Defendants’

 to other service providers to incorporate into their own apps, such as CSCPayMobile app or Wash

 Connect app.

         33.       Upon information and belief, Defendants will continue to contribute to

 infringement of the ’833 Patent unless enjoined.

         34.       Defendants actively encourage their business partners and/or customers to use

 Defendants’ Infringing Products or their equivalents in an infringing manner. Defendants and

 Plaintiff had a business meeting in early 2019 where aspects of the now-patented technology was

 discussed. Moreover, Defendants have known about the ’833 Patent’s issuance since at least

 September 10, 2020. Despite such knowledge, Defendants have actively induced its business



                                                             -6-
      FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:20-cv-24342-RNS Document 1 Entered on FLSD Docket 10/21/2020 Page 7 of 9




 partners and/or customers to use Defendants’ products in a way that now constitutes infringement.

 Defendants have encouraged this infringement with a specific intent to cause its business partners

 and customers to infringe.             Defendants’ acts thus constitute active inducement of patent

 infringement in violation of 35 U.S.C. § 271(b).

         35.       Upon information and belief, Defendants will continue to induce infringement of

 the ’833 Patent unless enjoined.

         36.       Defendants’ direct infringement, contributory infringement, and inducement of

 infringement have irreparably harmed PayRange.

         37.       Pursuant to 35 U.S.C. § 284, PayRange is entitled to damages adequate to

 compensate for the infringement.

         38.       Defendants’ infringement has been and is willful and, pursuant to 35 U.S.C. § 284,

 PayRange is entitled to treble damages. Defendants’ willful infringement is based at least on

 Defendants’ knowledge of PayRange, its products, and its patents. Defendants’ conduct is

 egregious as it continued offering, selling, making and using the Infringing Products despite

 knowledge of the infringement. Defendants have either willfully and wantonly infringed the ’833

 Patent or have recklessly avoided knowledge of its own infringement, even when faced with

 knowledge of PayRange’s own products and patents.

         39.       This case is “exceptional” within the meaning of 35 U.S.C. § 285, and PayRange

 is entitled to an award of attorneys’ fees.

                                            REQUEST FOR RELIEF
         WHEREFORE, Plaintiff requests that the Court find in its favor and against Defendants,

 and that the Court grant PayRange the following relief:

         a. Judgment that Defendants infringe the ’833 Patent;

         b. Judgment that Defendants are jointly and severally liable for infringement of the

               Patents-in-Suit.

         c. That PayRange be granted with injunctive relief against Defendants and its officers,

               employees, agents, servants, attorneys, instrumentalities, and/or those in privity with



                                                             -7-
      FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:20-cv-24342-RNS Document 1 Entered on FLSD Docket 10/21/2020 Page 8 of 9




             them, to prevent the recurrence of the infringing activities complained of herein,

             including removing all infringing mobile apps from all third party app stores such as

             the Google Play Store and Apple App Store, and for all further proper injunctive relief

             pursuant to 35 U.S.C. § 283;

        d. Judgment that Defendants account for and pay to PayRange all damages and costs

             incurred by PayRange, caused by Defendants’ infringing activities complained of

             herein;

        e. Judgment that Defendants have willfully infringed the ’833 Patent and increase the

             damages award to PayRange up to three times the amount assessed, pursuant to 35

             U.S.C. § 284;

        f. That PayRange be granted pre-judgment and post-judgment interest on the damages;

        g. That this Court declare this an exceptional case and award PayRange reasonable

             attorneys’ fees and costs in accordance with 35 U.S.C. § 285; and

        h. That PayRange be granted such other and further relief as the Court may deem just and

             proper under the circumstances.




                                                            -8-
     FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:20-cv-24342-RNS Document 1 Entered on FLSD Docket 10/21/2020 Page 9 of 9




 Dated: October 21, 2020                                      Respectfully submitted,


                                                               By: /s/ Joseph R. Englander
                                                                      Joseph R. Englander

                                                               Joseph R. Englander
                                                               FOWLER WHITE BURNETT
                                                               1395 Brickell Avenue, 14th Floor
                                                               Miami, Florida 33131
                                                               Telephone: (305) 789-9200
                                                               Facsimile: (305) 728-7559
                                                               Email: JEnglander@fowler-white.com

                                                               James C. Yoon (PHV pending)
                                                               Ryan R. Smith (PHV pending)
                                                               Jamie Y. Otto (PHV pending)
                                                               WILSON SONSINI GOODRICH & ROSATI
                                                               Professional Corporation
                                                               650 Page Mill Road
                                                               Palo Alto, CA 94304-1050
                                                               Telephone: (650) 493-9300
                                                               Facsimile: (650) 565-5100
                                                               Email: jyoon@wsgr.com, rsmith@wsgr.com,
                                                                       jotto@wsgr.com

                                                               ATTORNEYS FOR PLAINTIFF
                                                               PAYRANGE INC.




                                                            -9-
     FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
